Citation Nr: 0638286	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  02-19 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1981 to May 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In a decision in January 2005, the Board denied service 
connection for a bilateral knee disability and for a right 
foot disability but remanded the claim of service connection 
for right wrist nerve palsy and, after finding that new and 
material evidence had been submitted, reopened the claim of 
service connection for residuals of a back injury and 
remanded the claim as well.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998). 

On the claim of service connection for right wrist radial 
nerve palsy, the RO granted the benefit in a rating decision 
in January 2006 and the claim is no longer on appeal. 

At a hearing in February 2003 before a Decision Review 
Officer, the veteran withdrew from the appeal the claim of 
secondary service connection for a psychiatric disorder 
because at the time, he did not have an adjudicated 
service-connected disability.  In light of the grant of 
service connection for a right wrist disability, the claim of 
secondary service connection for a psychiatric disorder is 
raised by the record, and the claim is referred to the RO for 
appropriate action.  

In addition to testifying at a hearing in February 2003, the 
veteran appeared at a hearing in March 2004 before the 
undersigned.  Transcripts of the hearings are in the record.  



In June 2006, the veteran filed a notice of disagreement to 
the initial 10 percent rating for the right wrist disability 
and to the effective date of the grant of service connection 
for the right wrist disability, and these claims are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Chronic low back pathology, including degenerative changes, 
was first manifested many years after service and is 
unrelated to an injury or other event of service origin. 


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service, and arthritis was not manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.   

Duty to Assist

Under 38 U.S.C.A. § 5103(a), VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in February 2002.  The veteran was notified 
of the evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  He was 
asked to submit evidence, which would include that in his 
possession.  The notice included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim.

As for content of the VCAA notice, the document substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the elements of a service connection claim, except for the 
degree of disability). 

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
since the Board is denying the claim, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Under the duty to assist a VA 
medical opinion was obtained.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.   



Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Background

The service medical records show that in April 1983 the 
veteran complained that he was assaulted and hit with a club 
or bat in the ribs.  The pertinent finding was a bruise in 
the middle of the back, and X-ray of the lumbar spine was 
negative.  He was returned to duty after five days.  On 
separation examination, the veteran gave a history of 
recurrent back pain.  The examiner commented that the history 
included lumbosacral strain without radiculopathy related to 
increased activity.  The pertinent finding was a normal 
spine.

After service, private medical records show that in June and 
July 1993 the veteran was seen for back pain.  He gave a 
history of working on bridges and railroads that required 
heavy lifting.  The assessment was low back pain with 
probable nerve entrapment syndrome.  An X-ray of the lumbar 
spine was normal.  

In sworn statements, dated in February 2002, the veteran's 
wife, sister, and a friend stated that the veteran complained 
of back problems after having to run 10 miles with a full 
pack during Air Assault training.  

VA records from 1995 to 2003 disclose that in January and 
February 2002 the veteran complained of radiating low back 
pain since service, and the assessment was low back pain.  In 
August 2002, the veteran gave a nineteen year history of 
worsening back pain since service.  The assessment was 
asymptomatic stenosis and back pain secondary to arthritis.  
In February 2003, the veteran stated that his back problems 
stemmed from a beating with a billy club during service.  The 
diagnosis was chronic low back pain.  

In February 2002, an MRI revealed degenerative changes in the 
lower lumbar spine and spinal stenosis.  

In March 2002, a private chiropractor stated that the 
veteran's long-term injuries may have been contributed to by 
the activities he participated in during service to include a 
10-mile run with a full backpack. 

In April and May 2002, private medical records document a 
diagnosis of lower back pain due to injury.  

On VA examination in August 2002, after a review of the 
record, including the service medical records, the examiner 
was unable to find a specific connection between chronic back 
pain with degenerative changes of the lower lumbar spine and 
spinal stenosis and service.  

In February 2003 and in March 2004, the veteran testified 
that he also injured his back due to the physical stresses of 
military training, although he had not sought treatment, and 
that at the service discharge the examiner did not record his 
back problems or refer to his back problems after the 
examination. 

In the remand in January 2005, the Board requested that the 
veteran's file be reviewed by a VA physician and for the 
physician to offer an opinion on the question of whether the 
veteran's current low back disability was related to service.  
The requested review was conducted in November 2005.  An MRI 
revealed degenerative changes of the lumbar spine and 
congenital spinal canal stenosis. The VA physician referred 
to the service medical records, noting the back injury in 
1983, and the records after service with a normal X-ray in 
1993 and the first specific finding of a back problem in 
2002.  The physician then expressed the opinion that the 
current spinal pathology was not related to or caused by any 
injury during military service, and there was no significant 
pathology noted for almost 20 years following his discharge 
from active service.  



Analysis

The service medical records show that in 1983 the veteran 
suffered a bruise in the back, resulting from trauma.  At the 
time, an X-ray was normal.  The reminder of the service 
medical records do not document any further back injury 
although the veteran has stated that he injured his back due 
to the physical stresses of Air Assault training.  And 
although the veteran gave a history of recurrent back pain on 
separation examination, there was no diagnosis of an 
underlying back disability or finding of any back 
abnormality. 

In light of the rest of the service medical records the 
incident in 1983 was an isolated event without sufficient 
observation to establish a chronic back problem at the time, 
and since the fact of chronicity in service was not 
adequately supported by the service medical records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  Moreover, pain alone, such as 
the history of recurrent pain on separation examination 
without a diagnosis of an underlying disability or other 
identifiable abnormal finding does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

After service, back pain was first documented in 1993, nine 
years after service with no reference to an in-service 
injury.  The next documentation of back pain was in 2002.  
Then in February 2002 an MRI revealed degenerative changes in 
the lumbar spine and spinal stenosis.  In August 2002, the 
assessment included back pain secondary to arthritis, well 
beyond the one-year presumptive period.  And an MRI in 2005 
also revealed degenerative changes of the lumbar spine and 
congenital spinal stenosis.  The period without documented 
medical complaint from 1984 to 1993 and from 1993 to 2002 
opposes, rather than support, continuity of symptomatology.  

As for the lay statements and the veteran's statements and 
testimony, to the extent that the statements and testimony 
relate the veteran's current back problems to service, where, 
as here, the determinative issue involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim.  The 
veteran's wife, sister, and friend and the veteran as 
laypeople are not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently to the 
extent that the statements and testimony suggest an 
association between the veteran's post-service back problems 
and service, the statements and testimony do not constitute 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board must reject this evidence as 
favorable evidence linking the back disability to service. 

As for the history provided by the veteran of radiating low 
back pain since service, a nineteen year history of worsening 
back pain since service, and back problems stemming from a 
beating with a billy club during service, a bare history is 
not transformed into medical evidence merely because it was 
recorded by a medical professional.  LeShore v. Brown, 8 
Vet.App. 406, 409 (1995).

As for the statement of the chiropractor that the veteran's 
long-term injuries may have been contributed to by the 
activities the veteran participated in during service to 
include a 10-mile run with a full backpack, a medical opinion 
expressed in the term of "may", also implies that it "may not 
be" and it is to speculative to establish a nexus between 
the current condition and service.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish medical nexus). 

On the question of the medical nexus, one VA examiner in 2002 
was unable to find a specific connection between the current 
back problem and the in-service ground combat school.  And in 
2005, the VA physician expressed the opinion that the current 
spinal pathology was not related to or caused by any injury 
during military service as there was no significant pathology 
noted for almost 20 years following the veteran's discharge 
from service.  This evidence is uncontroverted by competent 
medical evidence. 

As the Board can consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service 


connection on the basis of continuity of symptomatology or by 
competent medical evidence of a nexus, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

ORDER

Service connection for residuals of a back injury is denied.  

REMAND 

Where a notice of disagreement has been filed and a statement 
of the case has not been issued, the appropriate Board action 
is to remand the issues to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the following issues are REMANDED:

Furnish the veteran a statement of the case on the 
issues of an initial rating higher than 10 percent 
rating for the right wrist disability and on an earlier 
effective date for the grant of service connection for 
the right wrist disability.  The veteran should also be 
informed of the action necessary to perfect an appeal of 
the issues.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C. §§ 5109B, 7112.

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


